Exhibit 10.2

THIRD AMENDMENT TO TERM LOAN CREDIT AGREEMENT

This THIRD AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is dated
as of July 9, 2020 and is entered into by and among PETIQ, LLC, an Idaho limited
liability company (the “Borrower”), the Guarantors party hereto, ARES CAPITAL
CORPORATION and each other Lender party hereto (consisting of the Required
Lenders) and ARES CAPITAL CORPORATION, as the administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Existing
Credit Agreement (as defined below) after giving effect to this Amendment.

RECITALS

WHEREAS, the Borrower, Ares Capital Corporation and the Lenders party thereto
and the Administrative Agent have entered into that certain Amended and Restated
Term Loan Credit Agreement, dated as of July 8, 2019 (as amended by the Second
Amendment to the Term Loan Credit Agreement dated as of May 14, 2020 and as
further amended, restated, amended and restated, supplemented, or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement on the terms set forth herein (such Existing Credit Agreement, as
hereby amended on the Amended Effective Date (as defined below), the “Amended
Credit Agreement”); and

WHEREAS, on the Amendment Effective Date, the Lenders party hereto (consisting
of the Required Lenders) are willing to agree to the amendments requested by the
Borrower, on the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, the Guarantors party hereto, the Lenders party
hereto (consisting of the Required Lenders) and the Administrative Agent hereby
agree as follows:

Section 1.Amendments

Subject to the satisfaction of the conditions set forth in Section 3 of this
Amendment, on the Amendment Effective Date, the Existing Credit Agreement is
hereby amended as follows:

(a)The following new definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in the appropriate alphabetical order:

“CAP IM Agreements” means, collectively, (a) that certain CAP Supply Agreement
and (b) that certain Amended and Restated Exclusive License and Supply
Agreement, each dated as of March 31, 2015 between CAP IM Supply, Inc. and
PetIQ, LLC.

“CAP IM Termination Agreement” has the meaning specified in the definition of
“Consolidated EBITDA”.

“Third Amendment” means that certain Third Amendment to the Amended and Restated
Credit Agreement, dated as of the Third Amendment Effective Date, by and among
the Borrower, the Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.



--------------------------------------------------------------------------------

“Third Amendment Effective Date” means the date on which the Third Amendment
became effective in accordance with its terms and conditions, such date being
July 9, 2020.

(b)The definition of “Indebtedness” in Section 1.01 of the Existing Credit
Agreement is hereby amended by amending and restating the last sentence thereof
in its entirety as set forth below:

“For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any Capitalized Lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.  For the avoidance
of doubt, obligations to make payments under the CAP IM Termination Agreement
constitute “Indebtedness” (and as of the Third Amendment Effective Date, the
aggregate principal amount of such Indebtedness (after giving effect to the
netting of deposits held by the counterparties to the CAP IM Agreements on the
Third Amendment Effective Date) is $19,000,000)”.

(c)The following definition in Section 1.01 of the Existing Credit Agreement is
hereby amended and restated in its entirety as set forth below:

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, each Note, each Security Document, the Fee
Letter, each Subordination Agreement, each Compliance Certificate, the ABL
Intercreditor Agreement, any Junior Lien Intercreditor Agreement, any Pari Passu
Intercreditor Agreement, any agreement creating or perfecting rights in cash
collateral pursuant to the provisions of Section 2.14 (but specifically
excluding any Secured Cash Management Agreement and Secured Hedge Agreement),
and each other agreement, document or instrument delivered by any Credit Party
in connection with any Loan Document, whether or not specifically mentioned
herein or therein.

(d)Section 6.05(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety as set forth below:

(a) Defaults. The Credit Parties will promptly (but in any event within three
(3) Business Days) notify the Administrative Agent and each Lender in writing
following Senior Management obtaining knowledge of the occurrence of (i) any
Default or Event of Default or (ii) any “default,” “event of default” or
material breach under any Material Agreement or Pharmaceutical License or (iii)
any termination or expiration of any Material Agreement or Pharmaceutical
License (other than, in the case of clause (ii) and (iii) as it relates to the
CAP Supply Agreement (referred to under clause (a) of the definition of CAP IM
Agreements), any default, breach or termination thereof that occurred on or
prior to the Third Amendment Effective Date or as part of the CAP IM Termination
Agreement).

(e)Clause (b)(vi) of the definition of “Consolidated EBITDA” in Section 1.01 of
the Existing Credit Agreement is hereby amended and restated in its entirety as
set forth below:

(vi)one-time non-cash expenses of up to $19,000,000 recorded in the fiscal
quarter ending June 30, 2020 in connection with the termination of the CAP IM
Agreements in accordance with that certain Termination, Settlement and Asset
Purchase Agreement dated as of the Third Amendment Effective Date among PetIQ,
LLC, CAP IM Supply, Inc. and CAP Supply Inc. (the “CAP IM Termination
Agreement”), excluding, for the avoidance of doubt, the amount of all payments
made under the CAP IM Termination Agreement attributable to the purchases of
inventory, to





--------------------------------------------------------------------------------

(f)Section 7.02(p) of the Existing Credit Agreement is hereby amended by
replacing “andˮ with “;ˮ at the end thereof;

(g)Section 7.02(q) of the Existing Credit Agreement is hereby amended by
replacing “.ˮ with “; andˮ at the end thereof;

(h)Section 7.02 of the Existing Credit Agreement is hereby amended by adding
clause (r) as set forth below:

(r)unsecured Indebtedness of the Credit Parties and their Restricted
Subsidiaries incurred in connection with the termination of the CAP IM
Agreements pursuant to the CP IM Termination Agreement; provided, that the
aggregate amount of such Indebtedness shall not exceed $19,000,000 (after giving
effect to the netting of deposits held by the counterparties to the CAP IM
Agreements on the Third Amendment Effective Date).

(i)Section 7.04(b)(vi) of the Existing Credit Agreement is hereby amended by
replacing “andˮ with “;ˮ at the end thereof;

(j)Section 7.04(b)(vii) of the Existing Credit Agreement is hereby amended by
replacing “.ˮ with “andˮ at the end thereof;

(k)Section 7.04(b) of the Existing Credit Agreement is hereby amended by adding
clause (viii) as set forth below:

(viii) payments made pursuant to the CAP IM Termination Agreement in an
aggregate amount not to exceed the amount payable thereunder as of the Third
Amendment Effective Date.

Section 2.Conditions to Effectiveness

This Amendment shall become effective as of the date hereof only upon the
satisfaction or waiver of all of the conditions precedent (the date of
satisfaction or waiver of such conditions being referred to herein as the
“Amendment Effective Date”) set forth below have been satisfied:

(a)Amendment. The Administrative Agent shall have received counterparts of this
Amendment executed and delivered by each of the (i) Borrower and each other
Guarantor party hereto and (ii) the Lenders party hereto (consisting of the
Required Lenders);

(b)Amendment to ABL Credit Agreement. The Administrative Agent shall have
received a copy of a fully executed amendment to the ABL Credit Agreement, in
form and substance reasonably satisfactory to the Required Lenders;

(c)Default. No Default or Event of Default shall have occurred and be continuing
at the time of incurrence of this Amendment or the transactions contemplated
hereby or could result therefrom;

(d)Closing Certificate. The Administrative Agent shall have received a customary
certificate, dated as of the Amendment Effective Date, signed by a chief
executive officer, chief financial officer or another senior officer of the
Borrower, confirming compliance with the conditions precedent set forth in
clauses (c) and (e) of this Section 3 has been satisfied;



--------------------------------------------------------------------------------

(e)Representations and Warranties. Each of the representations and warranties
made by any Credit Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the date hereof as if made on and
as of such date except, (i) to the extent that such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such date and (ii) that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects; and

(f)Fees and Expenses. The Borrower shall have paid all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable and documented fees, charges and disbursements of counsel) in
connection with this Amendment, to the extent invoiced three (3) Business Days
prior to the Amendment Effective Date (except as otherwise reasonably agreed by
the Borrower).

Section 3.Reaffirmation, Acknowledgment and Consent

The Borrower hereby confirms its pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment or any of the transactions contemplated hereby,
such pledges, grants of security interests and other obligations, and the terms
of each of the Loan Documents to which it is a party, as supplemented in
connection with this Amendment and the transactions contemplated hereby, are not
impaired or affected in any manner whatsoever and shall continue to be in full
force and effect and shall continue to secure all the Obligations.

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Existing Credit Agreement and this Amendment and consents to the
amendments to the Existing Credit Agreement effected pursuant to this Amendment.
 Each Guarantor hereby confirms its guarantees, pledges, grants of security
interests and other obligations under and subject to the terms of each of the
Loan Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment or any of the transactions contemplated hereby,
such guarantees, pledges, grants of security interests and other obligations,
and the terms of each of the Loan Documents to which it is a party, as modified
or supplemented in connection with this Amendment and the transactions
contemplated hereby, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect and shall continue to secure all
the Obligations.

Each Guarantor acknowledges and agrees that each Loan Document to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.

Section 4.Miscellaneous

(a)Reference to and Effect on the Credit Agreement and the other Loan Documents.

(i)On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Existing Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the Existing Credit Agreement, shall mean and
be a reference to the Amended Credit Agreement.

(ii)Except as specifically amended by this Amendment, the Existing Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.



--------------------------------------------------------------------------------

(b)Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Amended Credit Agreement.

(c)Non-Reliance on Administrative Agent. Each Lender acknowledges that it has
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Amendment.  Each
Lender also acknowledges that it will, without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own credit
decisions in taking or not taking action under or based upon this Amendment, the
Amended Credit Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.

(d)No Novation.  By its execution of this Amendment, each of the parties hereto
acknowledges and agrees that the terms of this Amendment do not constitute a
novation, but, rather, an amendment of the terms of a pre-existing Indebtedness
and related agreement, as evidenced by the Amended Credit Agreement.

(e)Headings.  Section and Subsection headings in this Amendment are included for
convenience of reference only and shall not affect the interpretation of this
Amendment.

(f)Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD OF CONFLICTS OF
LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.
 The provisions of Sections 10.04 and 10.14(b), (c), (d) and (e) of the Amended
Credit Agreement are incorporated by reference herein and made a part hereof.

(g)Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment or any document to be signed in connection with this
Amendment and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other state laws based on the Uniform Electronic
Transactions Act, and the parties hereto consent to conduct the transactions
contemplated hereunder by electronic means.

(h)Severability.  If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (i) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impacted thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction.

[Signature pages follow]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

Borrower:











PETIQ, LLC, an Idaho limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





--------------------------------------------------------------------------------

Guarantors:











PETIQ HOLDINGS, LLC, a Delaware limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





TRUE SCIENCE HOLDINGS, LLC, a Florida limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





TRURX LLC, an Idaho limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





--------------------------------------------------------------------------------

TRU PRODIGY, LLC, a Texas limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





COMMUNITY VETERINARY CLINICS, LLC, a Delaware limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





PET SERVICES OPERATING, LLC, a Delaware limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





--------------------------------------------------------------------------------

VIP PETCARE, LLC, a California limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





PAWSPLUS MANAGEMENT, LLC, a Delaware limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





COMMUNITY CLINICS, INC., a California corporation











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





HBH ENTERPRISES LLC,



a Utah limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





--------------------------------------------------------------------------------

SERGEANT’S PET CARE PRODUCTS, INC.,



a Michigan corporation











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





SPC TRADEMARKS, LLC,



a Texas limited liability company











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer





VELCERA, INC.,



a Delaware corporation











By:

/s/ McCord Christensen





Name:

McCord Christensen





Title:

Chief Executive Officer







--------------------------------------------------------------------------------

ARES CAPITAL CORPORATION, as Administrative Agent and a Lender











By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





--------------------------------------------------------------------------------

Lenders:







ARES CAPITAL CORPORATION







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





CADEX CREDIT FINANCING, LLC







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





ARES JASPER FUND HOLDINGS, LLC



By:

Ares Capital Management LLC, as servicer







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





ARES ND CSF HOLDINGS LLC



By:

Ares Capital Management LLC, as servicer







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





--------------------------------------------------------------------------------

ARES CREDIT STRATEGIES INSURANCE



DEDICATED FUND



SERIES INTERESTS OF THE SALI MULTI-



SERIES FUND, L.P.



By:

Ares Management LLC, its investment subadvisor



By:

Ares Capital Management LLC, as subadvisor









By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





ARES CSIDF HOLDINGS, LLC



By:

Ares Capital Management LLC, as servicer







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





AC AMERICAN FIXED INCOME IV, L.P.



By:

Ares Capital Management LLC, its investment manager







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





FEDERAL INSURANCE COMPANY



By:

Ares Capital Management LLC, its investment manager







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





NATIONWIDE LIFE INSURANCE COMPANY



By:

Ares Capital Management LLC, its investment manager







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





--------------------------------------------------------------------------------

SA REAL ASSET 20 LIMITED



By:

Ares Management LLC, its investment manager



By:

Ares Capital Management LLC, as subadvisor







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





GREAT AMERICAN LIFE INSURANCE



COMPANY



By:

Ares Capital Management LLC, its investment manager







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





GREAT AMERICAN INSURANCE COMPANY



By:

Ares Capital Management LLC, its investment manager







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





BOWHEAD IMC LP



By:

Ares Capital Management LLC, its investment manager







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





--------------------------------------------------------------------------------

AN CREDIT STRATEGIES FUND, L.P.



By:

Ares Capital Management LLC, its investment manager









By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





DIVERSIFIED LOAN FUND – PRIVATE DEBT A



S.A R.L



By:

Ares Management Limited, its portfolio manager



By:

Ares Capital Management LLC, its subadvisor







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





AO MIDDLE MARKET CREDIT L.P.



By:

Ares Capital Management LLC, its investment manager







By:

/s/ Ian Fitzgerald





Name:

Ian Fitzgerald





Title:

Authorized Signatory





IVY HILL MIDDLE MARKET CREDIT FUND XV, LTD.



By:

Ivy Hill Asset Management, L.P., as Asset Management







By:

/s/ Kevin Braddish





Name:

Ian Fitzgerald





Title:

Authorized Signatory





--------------------------------------------------------------------------------

IVY HILL MIDDLE MARKET CREDIT FUND XIV, LTD.



By:

Ivy Hill Asset Management, L.P., as Asset Management









By:

/s/ Kevin Braddish





Name:

Ian Fitzgerald





Title:

Authorized Signatory





IVY HILL MIDDLE MARKET CREDIT FUND XII, LTD.



By:

Ivy Hill Asset Management, L.P., as Asset Management







By:

/s/ Kevin Braddish





Name:

Ian Fitzgerald





Title:

Authorized Signatory





IVY HILL MIDDLE MARKET CREDIT FUND VIII, LTD.



By:

Ivy Hill Asset Management, L.P., as Asset Management







By:

/s/ Kevin Braddish





Name:

Ian Fitzgerald





Title:

Authorized Signatory





IVY HILL MIDDLE MARKET CREDIT FUND V, LTD.



By:

Ivy Hill Asset Management, L.P., as Asset Management







By:

/s/ Kevin Braddish





Name:

Ian Fitzgerald





Title:

Authorized Signatory





--------------------------------------------------------------------------------

IVY HILL MIDDLE MARKET CREDIT FUND IV, LTD.



By:

Ivy Hill Asset Management, L.P., as Asset Management









By:

/s/ Kevin Braddish





Name:

Ian Fitzgerald





Title:

Authorized Signatory





IVY HILL MIDDLE MARKET CREDIT FUND XVI, LTD.



By:

Ivy Hill Asset Management, L.P., as Asset Management







By:

/s/ Kevin Braddish





Name:

Ian Fitzgerald





Title:

Authorized Signatory





FEDERAL INSURANCE COMPANY



By:

Ivy Hill Asset Management, L.P., as Asset Management







By:

/s/ Kevin Braddish





Name:

Ian Fitzgerald





Title:

Authorized Signatory





IVY HILL MIDDLE MARKET CREDIT FUND XVII, LTD.



By:

Ivy Hill Asset Management, L.P., as Asset Management







By:

/s/ Kevin Braddish





Name:

Ian Fitzgerald





Title:

Authorized Signatory



--------------------------------------------------------------------------------